Citation Nr: 0841651	
Decision Date: 12/04/08    Archive Date: 12/17/08

DOCKET NO.  05-21 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas


THE ISSUES

1.  Entitlement to service connection for a colon disorder, 
also claimed as diverticulitis, to include as secondary to 
the service-connected hemorrhoids. 

2.  Entitlement to a compensable evaluation for perianal 
abscess and fistula, postoperative, currently evaluated as 0 
percent disabling. 

3.  Entitlement to a compensable evaluation for hemorrhoids, 
currently evaluated as 0 percent disabling. 

4.  Entitlement to a separate compensable evaluation for a 
rectal scar. 

5.  Entitlement to a separate compensable evaluation for anal 
stenosis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from March 1975 to 
September 1978 and from March 17, 1985 to March 10, 1986.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a March 2005 rating 
action, by the Waco, Texas, Regional Office (RO), which 
denied the claims of entitlement to service connection for a 
colon disorder, also claimed as diverticulitis, to include as 
secondary to the service-connected hemorrhoids, and 
compensable evaluations for perianal abscess and fistula, and 
hemorrhoids.  

The issue of entitlement to service connection for a colon 
disorder, also claimed as diverticulitis, to include as 
secondary to the service-connected hemorrhoids, is addressed 
in the REMAND portion of the decision below, and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will contact the veteran if additional 
action is required on his part.  


FINDINGS OF FACT

1.  The veteran's postoperative perianal abscess and fistula 
is currently shown to be productive of no more than slight 
impairment without leakage.  There is no evidence of 
involuntary bowel movements necessitating the wearing of 
pads, or loss of sphincter control.  

2.  The veteran's hemorrhoids are not shown to produce large 
or thrombotic, irreducible hemorrhoids with excessive 
redundant tissue, frequent recurrences, and persistent 
bleeding with secondary anemia, or fissures.  

3.  The veteran's post-surgical rectal scar is tender on 
examination.  

4.  Residuals of the veteran's fistulectomies are manifested 
by moderate reduction of the lumen.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for perianal 
abscess and fistula, postoperative, have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.114, Diagnostic Codes 
7332, 7335 (2007).  

2.  The criteria for a compensable evaluation for hemorrhoids 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 4.1, 
4.2, 4.3, 4.7, 4.114, Diagnostic Code 7336 (2007).  

3.  The post-operative rectal scar is 10 percent disabling.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
4.2, 4.7, 4.10, 4.118, Diagnostic Code 7804 (2007).  

4.  Residuals of fistulectomies, anal stenosis, are 30 
percent disabling.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 4.3, 
4.7, 4.114(a), Diagnostic Code 7333 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in an SOC or Supplemental SOC 
(SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  VA bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).   

In this case, VA satisfied its duty to notify by means of 
letters dated in June 2004 and July 2004 from the RO to the 
veteran which were issued prior to the RO decision in March 
2005.  Additional letters were issued in March 2006 and May 
2008.  Those letters informed the veteran of what evidence 
was required to substantiate the claims and of his and VA's 
respective duties for obtaining evidence.  The veteran was 
also asked to submit evidence and/or information in his 
possession to the RO.  

The Board finds that the content of the above-noted letters 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was provided an opportunity at 
that time to submit additional evidence.  The veteran was 
also afforded VA compensation examinations in December 2004 
and September 2007.  In addition, the May 2005 SOC, the 
October 2007 SSOC, and the June 2008 SSOC provided the 
veteran with an additional 60 days to submit additional 
evidence.  Thus, the Board finds that the purpose behind the 
notice requirement has been satisfied because the veteran has 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claims.  It also appears 
that all obtainable evidence identified by the veteran 
relative to his claims has been obtained and associated with 
the claims file, and that neither he nor his representative 
has identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notice.  

As noted above, VCAA notification pre-dated adjudication of 
this claim.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  The Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In 
addition, to whatever extent the decision of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006), requires 
more extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no violation of essential 
fairness to the veteran in proceeding with the present 
decision, since the veteran was informed of the provisions of 
Dingess in March 2006.  

Although the veteran received inadequate preadjudicatory 
notice, and that error is presumed prejudicial, the record 
reflects that he was provided with a meaningful opportunity 
such that the preadjudicatory notice error did not affect the 
essential fairness of the adjudication now on appeal.  
Specifically, by letter dated in March 2006, the veteran was 
informed that ratings were assigned with regard to severity 
from 0 percent to 100 percent, depending on the specific 
disability.  Furthermore, by letter dated in May 2008, the 
veteran was provided with all of the relevant Diagnostic 
Codes in his case; he was also provided with examples of the 
medical and lay evidence he may submit to substantiate his 
case.  Therefore, the veteran was afforded the required due 
process.  Furthermore, the Board notes that the symptoms 
required to meet the criteria for increased evaluations in 
the veteran's case, are symptoms that a reasonable person 
with his disability would know to report.  He was also 
provided supplemental statements of the case (SSOC) in 
October 2007 and June 2008, which reviewed and considered all 
evidence of record.  Therefore, the veteran has been provided 
with all necessary notice regarding his claims.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claims under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development. Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

Given the ample communications regarding the evidence 
necessary to establish higher evaluations for postoperative 
perianal abscess and fistula, and hemorrhoids, given that he 
has been provided all the criteria necessary for establishing 
higher evaluations, and considering that the veteran is 
represented by a highly qualified veterans service 
organization, we find that any notice deficiencies are moot.  
See Conway v. Principi, 353 F.3d 1369, 1374 (2004).  To that 
extent that there has been any presumed prejudicial 
preadjudicative notice error, if any, it did not affect the 
essential fairness of the adjudication now on appeal.  


II.  Factual background.

By a rating action in June 1986, the RO granted service 
connection for perianal abscess and fistula, and hemorrhoids, 
each evaluated as 0 percent disabling.  

The veteran's written claim for increased ratings for his 
service-connected disorders (VA Form 21-4138) was received in 
April 2004.  VA progress notes dated from March 2004 through 
November 2004 were silent with respect to any findings of or 
treatment for any symptoms of the hemorrhoids or perianal 
abscess with fistula.  

The veteran was afforded a VA examination in December 2004.  
At that time, it was noted that the veteran had I&D of a 
peroneal abscess in September 1978, in March 1979, and again 
in April 1979.  In April 1982, he had a fistulectomy and 
incision of multiple crypts.  In November 1984, he was 
hospitalized for pilonidal abscess and he was hospitalized in 
December 1983 for hemorrhoids, treated medically with 
suppositories and sitz baths.  The veteran reported chronic 
constipation, for which he has been given Docusate for 
softening of the stool.  There was no recent rectal bleeding 
or diarrhea.  Examination of the perianal area revealed some 
possible residual surgical scars from previous drains and 
procedures; and, the digital rectal examination revealed some 
rectal scarring, especially on the left side at the nine 
o'clock position and slight stenosis of the anal opening, 
which admitted only the index finger to the distal 
interphalangeal joint of the examining finger.  There was 
definite tenderness on digital examination.  The pertinent 
diagnoses were hemorrhoids, history of, with residual 
scarring and marked tenderness on digital examination; and, 
postoperative status fistula in anal with no evidence of 
acute infection or draining at this time.  

On the occasion of another VA examination in September 2007, 
it was noted that, throughout the years, the veteran suffered 
with constipation that he attributed to his scar from a 
fistula repair along with a hemorrhoidectomy.  The veteran 
reported occasional bright red blood on the toilet tissue 
several times a month.  He also reported itching and 
irritation, as well as slight drainage from the area he 
reports.  It was noted that the veteran had constipation 
twice a month, which lasts about one week.  The examiner 
noted that the bleeding did not seem to be associated with 
the constipation.  Inspection of the anal area revealed a 
large surgical scar radiating from the anal canal outward 
along the left buttock for a total of about 2 inches; the 
scar was well healed and non-tender.  On the right side of 
the anus were several small irregular scars, which were 
sights of previous drainage of perirectal abscesses.  That 
area was somewhat tender to pressure but there was no 
swelling, induration or discoloration in this area or in any 
area in the perianal.  The anal canal was moderately narrow 
to examining finger and thus a complete digital rectal 
examination was not carried out.  There was no evidence of 
bleeding.  No drainage of pus or major deformities.  No 
external hemorrhoids were visible.  The pertinent diagnoses 
were chronic constipation, which was more likely than not 
secondary to regular use of hydrocodone for pain treatment; 
anal stenosis with scarring from previous abscesses and 
fistula surgery; and, a perianal fistulectomy scar, well 
healed and nontender.  


III.  Legal Analysis.

Initially, the Board notes that disability evaluations are 
determined by the application of a schedule of ratings, which 
is in turn based on the average impairment of earning 
capacity caused by a given disability.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2007); 38 C.F.R. § 4.1 (2007).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes. 38 C.F.R. 
§ 4.27.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  When, after 
careful consideration of all the evidence of record, a 
reasonable doubt arises regarding the degree of disability, 
such doubt shall be resolved in favor of the claimant.  38 
C.F.R. § 4.3.  

When rating the veteran's service-connected disabilities, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  38 C.F.R. § 4.2; Francisco v. Brown, 7 
Vet. App. 55 (1994).  After careful review of the evidentiary 
record, the Board concludes that the veteran's disabilities 
have not changed and uniform evaluations are warranted.  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. 
§ 7104(a) (West 2002 & Supp. 2007).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 4.3 (2007).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.  

A.  I/R-perianal abscess and fistula, postoperative.

The RO has rated the veteran's postoperative perianal abscess 
and fistula as a fistula in ano.  38 C.F.R. § 4.114, 
Diagnostic Code 7335.  A fistula in ano will be rated as an 
impairment of sphincter control under Diagnostic Code 7332.  
A 100 percent rating is warranted for impairment of sphincter 
control if there is complete loss of sphincter control.  A 60 
percent rating is applicable if there is extensive leakage 
and fairly frequent involuntary bowel movements.  A 30 
percent rating is for consideration if there are occasional 
involuntary bowel movements, necessitating wearing of pad.  
The disability will be rated at 10 percent if there is 
constant slight, or occasional moderate leakage.  A 
noncompensable rating is assigned if the fistula is healed or 
slight, without leakage.  

Considering the pertinent evidence of record in light of the 
above-noted criteria, the Board finds that the criteria for 
the assignment of a compensable rating for the veteran's 
perianal abscess and fistula have not been.  

The veteran has indicated that he experiences itching, 
irritation, and slight discharge.  While the veteran is 
competent to provide subjective evidence of symptoms, he is 
not competent to provide evidence that requires medical 
knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372 (2007).  
The competent evidence of record does not support the 
veteran's contentions.  Significantly, the examination 
reports do not reflect findings of any discharging fissure or 
fistula.  The December 2004 VA examination did not find any 
evidence of infection or drainage (leakage).  Similarly, 
there was no drainage of pus or major deformities on 
examination of the perianal area in September 2007; a 
perianal fistulectomy scar was well-healed and nontender.  
Thus, there is no basis for an increased rating under 
Diagnostic Codes 7332, 7335.  

Moreover, as there was no evidence of involuntary bowel 
movements necessitating the wearing of pads, or loss of 
sphincter control, a higher rating is not warranted under DC 
7332.  

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
Therefore, the Board is unable to identify a reasonable basis 
for granting an increased rating for the veteran's status 
post perianal fistulectomy.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 
C.F.R. § 3.102 (2007).  

B.  Hemorrhoids.

The veteran's service-connected hemorrhoids are evaluated 
under the provisions set forth at 38 C.F.R. § 4.114, 
Diagnostic Code 7336.  Pursuant to those criteria, a 
noncompensable evaluation is assigned for mild to moderate 
internal or external hemorrhoids.  Assignment of a 10 percent 
evaluation is contemplated where the hemorrhoids are shown to 
be large or thrombotic, and which are irreducible with 
excessive redundant tissue, and with evidence of frequent 
recurrences.  Where there is persistent bleeding and with 
secondary anemia or fissures, a 20 percent evaluation is 
warranted.  This is the highest rating available.  38 C.F.R. 
§ 4.114, Diagnostic Code 7336.  

In this case, the pertinent evidence provides no basis for a 
compensable rating under DC 7336 for the veteran's 
hemorrhoids, as the clinical findings to warrant a 10% rating 
(large or thrombotic external or internal hemorrhoids that 
are irreducible, with excessive redundant tissue and 
evidencing frequent recurrences) have not been objectively 
demonstrated.  

Significantly, no hemorrhoids were noted on VA examination in 
December 2004.  At that time, the veteran denied any recent 
bleeding or diarrhea.  On September 2007 VA rectal 
examination, the veteran complained of chronic constipation, 
occasional bright red blood on the toilet tissue, and anal 
itching and irritation, but no abscess, diarrhea, swelling, 
tenesmus, history of thrombosis, fecal incontinence, or 
perianal discharge was noted.  On rectal examination, no 
external hemorrhoids were seen; and, there was no evidence of 
bleeding.  The examiner also noted that chronic constipation 
was more likely due to regular use of hydrocodone for pain.  

Clearly, the probative evidence provides no basis for a 
compensable rating under DC 7336 for hemorrhoids, as there is 
no evidence of the symptoms required for a 10% rating, i.e., 
large or thrombotic external or internal hemorrhoids that are 
irreducible, with excessive redundant tissue and evidencing 
frequent recurrences.  In this regard, the Board notes that 
the recent VA examiner found no evidence of thrombosis, 
bleeding, or fissures.  

Additionally, the Board finds that there is no showing that 
the veteran's hemorrhoids have reflected so exceptional or 
unusual a disability picture as to warrant the assignment of 
a higher rating on an extraschedular basis pursuant to the 
provisions of 38 C.F.R. § 3.321(b)(1).  There is no evidence 
that the hemorrhoids markedly interfere with the veteran's 
employment, or require frequent periods of hospitalization, 
or otherwise render impractical the application of the 
regular schedular standards, and the Board finds that a 
schedular rating is adequate in this case.  Hence, the Board 
concludes that the criteria for invoking the procedures set 
forth in 38 C.F.R. § 3.321(b) (1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 
Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  

Based upon the above, it is found that the preponderance of 
the evidence is against the veteran's claim for a compensable 
disability rating for his service-connected hemorrhoids.  As 
such, the "benefit-of- the-doubt" rule does not apply, and 
the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).  

C.  Separate rating for Postoperative Scar.

It is noted that except as otherwise provided in the rating 
schedule, all disabilities, including those arising from a 
single disease entity, are to be rated separately, unless the 
conditions constitute the same disability or the same 
manifestation.  See Esteban v. Brown, 6 Vet. App. 259 (1994); 
see also 38 C.F.R. § 4.14 (2007) (noting that the evaluation 
of the same disability under various diagnoses is to be 
avoided). The critical inquiry in making such a determination 
is whether any of the symptomatology is duplicative or 
overlapping; the appellant is entitled to a combined rating 
where the symptomatology is distinct and separate.  Esteban, 
6 Vet. App. at 262.  

As noted above, following the VA examination in December 
2004, the examiner noted a history of hemorrhoids, with 
residual scarring and marked tenderness on digital 
examination of the rectum.  Because this issue is 
inextricably intertwined with the issue regarding the 
evaluation of service-connected hemorrhoids, it is addressed 
herein.  

The record establishes that the veteran has undergone two 
fistulectomies as a result of his service-connected perianal 
abscess and fistula.  The December 2004 VA examination noted 
some rectal scarring; it was also noted that there was 
definite tenderness on digital examination of the rectum.  
This closely approximates a painful scar.  As such, a 10 
percent evaluation is warranted.  See 4.118, Diagnostic Code 
7804 (2007).  However, an evaluation in excess of 10 percent 
is not warranted.  There is no lay or medical evidence that 
the scar is significant in size or that it otherwise results 
in any other significant impairment.  

Therefore, the Board finds that the evidence of record 
supports a separate 10 percent evaluation for the veteran's 
post-operative fistulectomy scar, and this separate 
evaluation is granted.  See Gilbert v. Derwinski, supra.  

D.  Separate rating for anal stenosis.

As noted above, the veteran's postoperative perianal abscess 
and fistula are rated noncompensable under the criteria of 38 
C.F.R. § 4.114, Diagnostic Code 7332-7335 (2007).  

The postoperative residuals may also be rated under the 
provisions of 38 C.F.R. § 4.114, Diagnostic Code 7333 (2007), 
which provides ratings for stricture of the rectum and anus.  
That Diagnostic Code (stricture of the rectum and anus) 
provides for a 30 percent rating when there is moderate 
reduction of lumen or moderate constant leakage.  A 50 
percent rating is assigned when there is great reduction of 
lumen or extensive leakage.  If the stricture requires 
colostomy, a 100 percent rating is warranted. 38 C.F.R. Part 
4, Diagnostic Code 7333.  

The terms "slight," "moderate" and "severe" are not defined 
in the rating schedule; rather than applying a mechanical 
formula, VA must evaluate all the evidence to the end that 
its decisions are "equitable and just."  38 C.F.R. § 4.6  

On the occasion of the December 2004 VA examination, there 
were no hemorrhoids or any evidence of infection or leakage, 
examination revealed slight stenosis of the anal opening, 
which admitted only the index finger to the distal 
interphalangeal joint of the examining finger.  Subsequently, 
in September 2007, the VA examiner stated that the anal canal 
was moderately narrow to examining finger; and, a digital 
rectal examination was not carried out.  The diagnosis was 
anal stenosis with scarring from previous abscess and fistula 
surgery.   

After reviewing the evidence, the Board finds that a 30 
percent evaluation is warranted for the veteran's disability.  
While the December 2004 examiner indicated the veteran only 
had a slight stenosis of the anal opening, the examiner 
stated that it only allowed the index finger to the distal 
interphalangeal joint of the examining finger.  Moreover, the 
September 2007 examiner clearly described the stenosis as 
moderate; the anal stenosis was so tight that a complete 
digital examination was not carried out.  Therefore, the 
Board finds that a 30 percent rating is warranted under the 
criteria of Diagnostic Code 7333 for moderate reduction of 
the lumen.  

Based on the VA examiners description of the veteran's anal 
stenosis as slight in 2004 and moderate in 2007, the Board 
finds that an evaluation of 50 percent is not warranted under 
7333, because the evidence shows the veteran's disability was 
not characterized by great reduction of the lumen or 
extensive leakage.  Moreover, the evidence does not show that 
the veteran requires colostomy.  

In determining whether a higher rating is warranted for 
service-connected disability, VA must determine whether the 
evidence supports the veteran's claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, 
the evidence supports a 30 percent for postoperative anal 
stenosis.  


ORDER

A compensable rating for perianal abscess and fistula, 
postoperative, is denied.  

A compensable rating for hemorrhoids is denied.  

A 10 percent evaluation for a post-surgical rectal scar is 
granted, subject to the laws and regulations governing the 
payment of VA benefits.  

Entitlement to a 30 percent rating for post-operative 
residuals, anal stricture, is granted, subject to the 
controlling regulations applicable to the payment of monetary 
benefits.  


REMAND

As noted above, the VCAA requires that VA must provide notice 
that informs the claimant (1) of the information and evidence 
not of record that is necessary to substantiate the claim, 
(2) of the information and evidence that VA will seek to 
provide, and (3) of the information and evidence that the 
claimant is expected to provide.  Furthermore, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1).   

After a thorough review of the veteran's claims folder, a 
remand is required in this case.  Although the Board regrets 
the additional delay, it is necessary to ensure due process 
is followed and that there is a complete record upon which to 
decide the veteran's claim so that he is afforded every 
possible consideration.  

In reviewing the VA examination report dated in December 
2004, the Board notes that while the VA examiner provided a 
negative nexus opinion on the veteran's diverticulitis being 
secondary to his service-connected conditions, the examiner 
failed to comment on whether the veteran's diagnosed 
diverticulitis is the direct result of her time in service.  
As the Court explained in Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991), the Board may consider only independent 
medical evidence to support its findings.  The Court went on 
to say that, if the medical evidence of record is 
insufficient, the Board is free to supplement the record by 
seeking an advisory opinion, ordering a medical examination 
or citing recognized medical treatises in its decisions that 
clearly support its ultimate conclusions.  See Colvin at 175.  
For the reasons described above, the veteran's claim must be 
remanded for another VA examination.  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to his claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO via the AMC in Washington, D.C., for the 
following actions: 

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his claimed 
colon disorder.  After securing the 
necessary release, the RO should obtain 
these records.  If the records are not 
available, a notation to that effect 
should be placed in the claims file and 
the veteran notified of the problem.  

2.  The veteran should be scheduled for 
an appropriate VA examination to 
determine the nature and etiology of his 
current colon/bowel condition, including 
whether he has diverticulitis, and to 
determine the probable etiology of any 
current colon/bowel condition, including 
diverticulitis, and whether such may be 
related to his hemorrhoids or in-service 
manifestations.  The examiner should 
specifically opine as to whether it is at 
least as likely as not (i.e., to a 
probability of 50 percent or greater) 
that the veteran's diverticulitis or any 
other colon or bowel disability (1) had 
its onset in service or is otherwise 
related to service; or (2) was caused by 
or is aggravated by his service-connected 
hemorrhoids/stenosis.  The examiner 
should provide a complete rationale for 
any opinion provided.  

3.  Thereafter, the RO should 
readjudicate the claim on appeal in light 
of all pertinent evidence and legal 
authority.  The veteran and his 
representative must then be afforded an 
opportunity to respond thereto.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the veteran until he receives further notice.  The 
purposes of this REMAND are to further develop the record and 
to the accord the veteran due process of law.  By this 
remand, the Board does not intimate any opinion, either 
factual or legal, as to the ultimate disposition warranted in 
this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2007).   



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


